DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S COMMENT 
AND 
STATEMENT OF REASONS FOR ALLOWANCE
Prior Art Discussion
1.	The prior art Amir (EP3249623 A1) discloses radiation 120 is emitted by radiation source 108 reflective member 126, for example, magnet 114 may have a member made of reflective material disposed thereon, may comprise a reflective material, or may be attached to a reflective material. The radiation 120 may be reflected 124 by the reflective member 126. Magnet 114 or reflecting member 126 may be connected via a repeater, such that generally a majority of the radiation 120 is transmitted via the repeater to the reflecting member 126. In some embodiments, the reflecting member 126 may be connected to a mirror. In some embodiments, reflecting member 126 may comprise an antenna for reflecting electromagnetic waves to radiation sensor 116. Reflecting member 126 may be connected to the magnetic sensor 116 for redirecting radio frequency (RF) energy, or can be integrated as part of an antenna assembly. Antenna may reflect the incoming radiation back to the direction from which it came, for example, via a mirror or a repeater. In some embodiments, the reflecting member 126 comprises a directional antenna.  The prior art fails to teach in combination with the rest of the limitations in the claim: “wherein the processing component is configured to detect a change of condition at the access point, by: performing a first comparison involving a first value representing a first rate of change that represents an amount of change of the sensed magnetic field over a first duration of time, the first comparison being of the first value with respect to a first threshold:
performing a second comparison involving a second value representing a second rate of change that represents an amount of change of the sensed magnetic field over a second duration of time that is different to the first duration of time, the second comparison being of the second value with respect to a second threshold: and detecting a change of condition at the access point when at least one of the first value is greater than the first threshold and the second value is greater than the second threshold.” 

 
Allowable Subject Matter
2.	Claims 1-20 are allowed.
3.	The following is an examiner’s statement for reasons for allowance:
4.	Regarding claim 1, the prior art does not teach or suggest, in combination with the rest of the limitations in the claim: “wherein the processing component is configured to detect a change of condition at the access point, by: performing a first comparison involving a first value representing a first rate of change that represents an amount of change of the sensed magnetic field over a first duration of time, the first comparison being of the first value with respect to a first threshold:
performing a second comparison involving a second value representing a second rate of change that represents an amount of change of the sensed magnetic field over a second duration of time that is different to the first duration of time, the second comparison being of the second value with respect to a second threshold: and detecting a change of condition at the access point when at least one of the first value is greater than the first threshold and the second value is greater than the second threshold.”

Regarding claim 8, the prior art does not teach or suggest, in combination with the rest of the limitations in the claim: “detecting a change of condition at the access point when a dynamic quality of the indication of the sensed magnetic field satisfies a predefined criterion; and outputting an indication of the detected change of condition; wherein detecting a change of condition at the access point comprises: performing a first comparison involving a first value representing a first rate of change that represents an amount of change of the sensed magnetic field over a first duration of time, the first comparison being of the first value with respect to a first threshold:
performing a second comparison involving a second value representing a second rate of change that represents an amount of change of the sensed magnetic field over a second duration of time that is different to the first duration of time, the second comparison being of the second value with respect to a second threshold: and detecting a change of condition at the access point when at least one of the first value is greater than the first threshold and the second value is greater than the second threshold.”

Regarding claim 16, the prior art does not teach or suggest, in combination with the rest of the limitations in the claim: “detecting a change of condition at the access point when a dynamic quality of the indication of the sensed magnetic field satisfies a predefined criterion; and outputting an indication of the detected change of condition; wherein detecting a change of condition at the access point comprises: performing a first comparison involving a first value representing a first rate of change that represents an amount of change of the sensed magnetic field over a first duration of time, the first comparison being of the first value with respect to a first threshold: performing a second comparison involving a second value representing a second rate of change that represents an amount of change of the sensed magnetic field over a second duration of time that is different to the first duration of time, the second comparison being of the second value with respect to a second threshold: and detecting a change of condition at the access point when at least one of the first value is greater than the first threshold and the second value is greater than the second threshold.” 

Claims 2-6 are allowable due to their dependencies on claim 1; claim 7 is allowable due to its dependency on claim 6; claims 9-14 are allowable due to their dependencies on claim 8; claims 16-19 are allowable due to their dependencies on claim 15; claim 20 is allowable due to its dependency on claim 19.


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHANA AKHTER HOQUE whose telephone number is (571)270-7543. The examiner can normally be reached Monday-Friday, 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 571-272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARHANA A HOQUE/               Primary Examiner, Art Unit 2866